NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     JASON TROSKA, Plaintiff/Appellee,

                                        v.

        MICHAEL THOMAS PETRAMALA, Defendant/Appellant.

                             No. 1 CA-CV 20-0107
                               FILED 11-5-2020


           Appeal from the Superior Court in Maricopa County
                          No. CV2019-057397
          The Honorable Gary L. Popham, Jr., Judge Pro Tempore

                                  AFFIRMED


                               APPEARANCES

Jason Troska, Phoenix
Plaintiff/Appellee

Michael Thomas Petramala, Phoenix
Defendant/Appellant
                          TROSKA v. PETRAMALA
                            Decision of the Court




                        MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

¶1           Michael Thomas Petramala (“Petramala”) appeals an
Injunction Against Harassment (“Injunction”). For reasons that follow, we
affirm.

                 FACTUAL AND PROCEDURAL HISTORY1

¶2            Jason Troska (“Troska”) manages an apartment complex
owned by the Heinz Troska Living Trust (“Living Trust”). Petramala was a
tenant of the complex through a federal low-income housing assistance
program, commonly referred to as “Section 8,” until he was evicted at the
end of 2019.2

¶3            Between November and December 2019, Petramala
repeatedly contacted Troska via text messages, emails and phone calls
threatening to sue Troska, his father and the Living Trust. Petramala
claimed, among other things, “I will own every[thing] you have,” “[y]ou
are going to wish you never violated my fair housing rights when I end up
owning this dump,” and “I will be awarded at least 2 mil[lion dollars] for
your fair housing violations.” Troska repeatedly, but unsuccessfully, asked
Petramala to stop contacting him. In December 2019, Troska obtained an ex
parte Injunction precluding Petramala from contacting him or visiting
certain locations. Petramala challenged the Injunction. A contested



1 Petramala’s opening brief contains a statement of facts without
appropriate citations to the record as required under Rule 13 of the Arizona
Rules of Civil Appellate Procedure. Therefore, we disregard the factual
assertions in the opening brief and rely upon our review of the record. See
State Farm Mut. Auto. Ins. Co. v. Arrington, 192 Ariz. 255, 257 n.1 (App. 1998).

2   42 U.S.C. §§ 1401–1440 (2020).


                                       2
                         TROSKA v. PETRAMALA
                           Decision of the Court

evidentiary hearing followed in January 2020 where the superior court
affirmed the Injunction.

¶4           Petramala timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S.
§§ 12-120.21(A)(1) and -2101(A)(5)(b).

                               DISCUSSION

¶5             We review a ruling on an injunction against harassment for
an abuse of discretion, LaFaro v. Cahill, 203 Ariz. 482, 485, ¶ 10 (App. 2002),
and will affirm if “substantial evidence” supports the ruling, Prudential Ins.
Co. of Am. v. Pochiro, 153 Ariz. 368, 370 (App. 1987).

¶6            By statute, an injunction may issue if “reasonable evidence”
exists that the defendant harassed the plaintiff within the past year or if
“good cause exists to believe that great or irreparable harm would result to
the plaintiff if the injunction is not granted.” A.R.S. § 12–1809(E).
“Harassment” means:

       A series of acts over any period of time that is directed at a
       specific person and that would cause a reasonable person to
       be seriously alarmed, annoyed or harassed and the conduct
       in fact seriously alarms, annoys or harasses the person and
       serves no legitimate purpose.

A.R.S. § 12–1809(S)(1)(a); LaFaro, 203 Ariz. at 485, ¶ 10. An injunction may
preclude, among other things, the defendant from contacting the plaintiff
or going near the plaintiff’s residence, place of employment or school.
A.R.S. § 12–1809(F)(2).

¶7             Petramala contends the superior court erred in issuing the
Injunction because “[his] actions served the legitimate purpose of
attempting to settle pending litigation.” Petramala has not provided a
transcript of the evidentiary hearing where he challenged the Injunction. “It
is the appellant’s burden to ensure that ‘the record on appeal contains all
transcripts or other documents necessary for us to consider the issues
raised.’ And, in the absence of a transcript, we presume the evidence and
arguments presented at the hearing support the trial court’s ruling.” Blair
v. Burgener, 226 Ariz. 213, 217, ¶ 9 (App. 2010) (quoting Baker v. Baker, 183
Ariz. 70, 73 (App. 1995)). Nevertheless, as best as we can gather from the
limited record before us, even if initial correspondence with Troska to
notify or attempt to settle were legitimate, Petramala’s persistent and



                                      3
                          TROSKA v. PETRAMALA
                            Decision of the Court

constant communication, after Troska made repeated requests to
discontinue the communication, went beyond any legitimate purpose.

¶8             Petramala also claims the Injunction was unconstitutionally
vague because it failed to expressly list the protected addresses. Petramala
does not offer any legal authority in support of his argument. See ARCAP
13(a)(7)(A) (“An, ‘argument’ . . . must contain Appellant’s contentions
concerning each issue presented for review, with supporting reasons for
each contention, and with citations of legal authorities and appropriate
references to the portions of the record on which the appellant relies . . . .”);
see also Brown v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 93, ¶ 50 (App. 1998) (as
amended and corrected) (declining to address a claim made without
supporting authority or argument).

¶9              The Arizona Rules of Protective Order Procedure (“RPOP”)
authorize courts to omit specific addresses from the Injunction when
necessary. See RPOP Rule 20 (“A judicial officer must verify that the
plaintiff’s residential address and contact information do not appear on the
petition or the protective order. The judicial officer must avoid stating the
plaintiff’s residential address or contact information on the record.”); see
also RPOP Rule 23(h)(3) (“Other specifically designated locations may be
included in the order. [But] [i]f the defendant does not know the address of
these additional places, a judicial officer may, at the plaintiff’s request,
protect the additional addresses.”) (emphasis added). Here, the Injunction
provides Troska’s full residential address while two other identified
addresses are protected and undisclosed on the face of the Injunction. As
noted, supra ¶ 5, we will affirm if “substantial evidence” supports the
Injunction, including its terms. See Prudential, 153 Ariz. at 370 (App. 1987).
On this record, substantial evidence supports the superior court’s
protection of the addresses. Petramala’s constitutional challenge fails.

¶10            Finally, Petramala relies upon Martin v. City of Boise, 920 F.3d
584 (9th Cir. 2019), cert. denied sub nom. City of Boise, Idaho v. Martin, 140 S.
Ct. 674 (2019), to argue he has “a constitutional right to camp on the public
sidewalk” outside of the apartment complex from which he was evicted.
However, Martin addressed the constitutionality of a city ordinance
banning public camping as applied to homeless persons lacking alternative
types of shelter. Id. at 616–17. Here, the Injunction precludes Petramala
from going to a location from which he was evicted, not from finding
shelter at alternative locations.




                                       4
                      TROSKA v. PETRAMALA
                        Decision of the Court

                             CONCLUSION

¶11         For the foregoing reasons, we affirm the Injunction Against
Harassment.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      5